Citation Nr: 0218293	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in March 2000.  The 
Board of Veterans' Appeals (Board) remanded the case in 
February 2001 for additional development of the record.

The Montgomery, Alabama Regional Office currently has 
jurisdiction over this case.


FINDINGS OF FACT

The service-connected lumbosacral strain is manifested by 
complaints of low back pain and slight limitation of 
motion; muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position are not shown.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for the 
service-connected lumbosacral strain are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran's claim for a compensable rating for his 
service-connected back disability was received in January 
1999.  There are no particular application forms required 
for an increased rating claim.  Thus, there is no issue as 
to provision of a form or instructions for applying for 
the benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In his January 1999 claim, the veteran indicated that he 
was receiving treatment at the Birmingham VA Medical 
Center (VAMC) for his back disability.  In March 1999, the 
RO obtained copies of treatment records from the 
Birmingham VAMC dated from May 1993 to December 1998.  In 
March 2000, the veteran testified that he had received 
treatment for his back disability from the VA in 
Birmingham and the outpatient clinic in Huntsville.  He 
also testified that he was on a list to go to Tampa for a 
pain management program and that he had been in receipt of 
Social Security disability benefits since 1996.  

In February 2001, the Board remanded the case for 
additional development of the evidence.  By letter dated 
in March 2001, the RO notified the veteran of the VCAA and 
told the veteran that VA treatment records had been 
requested from the Birmingham and Huntsville, Alabama 
VAMCs and from the Tampa, Florida VAMC.  The RO also told 
the veteran that Social Security records had been 
requested.  The RO advised the veteran to identify all VA, 
military, Social Security, private or other federal agency 
medical records pertaining to the claim and to submit 
release forms for those records so that the RO could 
request any additional evidence in support of his claim.

In March 2001, the RO obtained treatment records from the 
Huntsville VAMC dated from March 1999 to February 2001.  
The RO also received copies of the records of the Social 
Security Administration that same month.  In May 2001, the 
veteran's representative submitted copies of VA and 
private treatment records dated from May 1993 to February 
2001.  Additional VA outpatient records dated from 
November 1994 to August 2002 were obtained.  The veteran 
submitted statements in May 2001 and in October 2001 
indicating that he had no additional evidence to submit 
regarding his claim and that he had not received treatment 
at Tampa VAMC. 

By rating action in July 1999, the veteran's claim for a 
compensable rating for the service-connected back 
disability was denied.  The statement of the case (SOC) 
was issued November 1999.  Supplemental statements of the 
case (SSOC) were issued in March and September 2002.  The 
rating decision, the SOC and SSOCs together listed the 
evidence considered, the legal criteria for evaluating the 
claim, an analysis of the facts as applied to the 
applicable law, regulations and criteria, and informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  VA has satisfied the duty to tell 
the veteran what information and evidence is needed to 
substantiate the claim and what evidence he must provide 
and what VA will obtain or request on his behalf. 

It does not appear that the RO informed the veteran and 
his representative of the provisions of the VCAA.  The 
veteran has been advised of the legal criteria pertinent 
to the issue, and there is no factual dispute to which 
development of the evidence would be pertinent.  He has 
submitted additional evidence and has not identified any 
other evidence that that would support the claim.  The 
record contains VA and private treatment records and 
records of the Social Security Administration which were 
obtained by the RO.  The veteran has not identified 
additional sources of evidence that could furnish evidence 
specifically relevant to the issue before the Board.  

As there is no need to develop evidence, there is nothing 
of which to notify the veteran.  Rigidly following the 
requirements of the VCAA as interpreted in Quartuccio in 
this case merely exalts form over substance and serves no 
purpose beneficial to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The record as a whole shows 
that VA has informed the veteran of the requirements of 
the law to claim a compensable rating for his service-
connected back disability.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the record 
contains the veteran's VA and private treatment records as 
well as the records of the Social Security Administration, 
which the vetera has submitted and which have been 
obtained by the RO.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West Supp. 2002); 38 C.F.R. 
§ 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in May 1999 and July 2002.

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit 
to remanding this case to the RO for its consideration of 
the requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 1 Vet. App. At 546; Sabonis v. Brown, 
6 Vet. App. At 430.  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for initial consideration under VCAA, poses no harm or 
prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.


II.  Entitlement to a compensable rating for lumbosacral 
strain.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  These 
requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities.  
38 C.F.R. § 4.10 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints or muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) Excess 
fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).

The veteran's lumbosacral strain is presently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Under 38 C.F.R. Part 4, Diagnostic Code 5295 (lumbosacral 
strain), a 10 percent evaluation will be assigned when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
A 40 percent evaluation is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.

On VA examination in May 1999, the veteran reported that 
he injured his back in 1980 when he slipped and fell at a 
pool.  He also reported that he injured the back while a 
passenger in a jeep that hit a ditch.  He indicated that 
he reinjured the back in a 1994 motor vehicle accident and 
that x-rays now showed three bulging discs.  He reported 
pain, weakness, stiffness, fatigability and lack of 
endurance.  He reported that he had periods of flare-ups 
precipitated by overactivity and alleviated by rest.  The 
examiner indicated that the veteran used a cane all the 
time and wore a TENS unit.  The examiner stated that on 
physical examination motion stopped when pain began.  
There was evidence of painful motion, spasm, weakness and 
tenderness.  The veteran was described as being flexed 
forward 12 degrees.  Musculature of the back was 
satisfactory and no neurological abnormalities were 
detected.  The lumbar spine had flexion to the right of 24 
degrees, flexion to the left of 28 degrees, forward 
flexion to 72 degrees and backward extension to 28 
degrees.  The diagnosis was degenerative joint disease of 
the lumbosacral spine with loss of function due to pain, 
confirmed by x-ray.  

The records received from the Social Security 
Administration include a Disability Determination Ratings 
Physical Report dated in September 1999.  The veteran 
reported that he had been disabled for two years and that 
he sustained a back injury in June 1994 resulting in 
bulging discs in L3-4 and L4-5 with mild annular 
protrusion at L5-S1.  He reported chronic back pain, worse 
if standing for any length of time, aggravated by coughing 
and sneezing.  He reported that he had good and bad days.  
He indicated that he had been advised to walk as much as 
possible and he reported that he laid around the house a 
lot and did follow those directions.  He was able to 
perform his activities of daily living without much 
difficulty.  He had changed a flat tire on occasion.  He 
reported that he was unable to do any heavy lifting.  He 
indicated that he could lift small boxes and that he had 
trouble bringing in groceries.  He reported morning 
stiffness.  He indicated that low back pain radiated up 
his back and down the left side into his left leg in the 
lateral thigh with associated numbness.  On physical 
examination there was normal range of motion in both lower 
extremities and both upper extremities, except decreased 
range of motion of both hips.  There was approximately 20 
degrees internal and external rotation of both hips with 
significant pain in both hips and lower back with this 
maneuver.  There was no spasm or obvious deformity of the 
back.  There was normal lumbosacral range of motion, 
although lumbar flexion was guarded and slow.  The 
veteran's gait was normal.  He was able to slowly squat.  
Sensation and deep tendon reflexes were intact in both 
upper and lower extremities.  He exhibited heel and toe 
walking.  Motor function was 5/5 in both upper and lower 
extremities.  Sensation was intact with pin-prick and 
vibration in both upper and lower extremities.  Reflexes 
were 2+ and symmetrical.  Romberg was negative.  Seated 
leg raising was normal  The assessment noted that the 
veteran's subjective complaints exceeded his physical 
findings.  It was indicated that he would be at 
significant disability in performing work-related tasks 
that involved heavy lifting or repetitive lifting, 
stooping and bending.  He appeared capable of performing 
lighter duty tasks, that would involve sitting or standing 
and lifting light objects on an occasional basis.  

The records of the Social Security Administration also 
contain copies of private hospital records dated in June 
1994 to March 1995.  Those records show that the veteran 
was seen in June 1994 for complaints of back pain 
following a motor vehicle accident in which he was hit 
from behind by another car.  Examination revealed 
tenderness over the lower left paraspinal muscles.  It was 
indicated that x-rays were negative.  The diagnosis was 
lumbar strain secondary to motor vehicle accident.  

In March 2000, the veteran testified that he injured his 
back in service in 1980.  He testified that he was 
receiving treatment for his back condition at the VA and 
had between two and four appointments per month.  He 
indicated that injuries received in a 1994 car accident 
aggravated his back condition.  He indicated that after 
the accident he had received pain blocks and numerous 
medications.  He testified that his back began to hurt if 
he sat for a long time.  He stated that he was able to 
participate in hobbies like building scale models and 
using the computer.  He reported that he had numbness of 
the left leg.  He indicated that he was unable to do yard 
work.

On VA examination in July 2002, the veteran reported 
numbness of his left lateral thigh.  He complained of 
pain, weakness, stiffness, fatigability and lack of 
endurance.  He reported periods of flare-up and did not 
know what caused them, resulting in 15 percent additional 
functional impairment.  The veteran used a cane all the 
time and nothing else.  On physical examination, it was 
indicated that motion stopped when pain began.  There was 
objective evidence of painful motion, spasm, weakness and 
tenderness.  There were no postural abnormalities.  
Musculature of the back was satisfactory.  There were no 
reflexes in the patella region even with reinforcement.  
The lumbar spine had flexion to the right to 42 degrees 
and to the left to 38 degrees.  Forward flexion was to 78 
degrees.  Backward extension was to 12 degrees.  The 
examiner indicated that it was impossible for him to 
distinguish between the service-connected lumbosacral 
strain and the residuals of the 1994 motor vehicle 
accident.  There was pain, weakened movement, excess 
fatigability or incoordination noted, a lot due to marked 
obesity.  It was indicated that it was likely that there 
would be loss of additional range of motion with pain on 
use and during flare-ups.  Pain during flare-ups would not 
significantly limit his functions.  There was pain on 
motion.  There was no muscle spasm on extreme forward 
bending or loss of lateral motion unilateral in a standing 
position.  It was indicated that arthritic changes were 
shown on x-ray. 

VA outpatient records dated from May 1993 to August 2002 
show that the veteran had been treated for complaints of 
back pain.  

Service connection is currently in effect for lumbosacral 
strain, evaluated as noncompensable under Diagnostic Code 
5295.  The evidence shows that the veteran was involved in 
a motor vehicle accident in 1994 and was treated for a 
back injury.  Subsequent medical records indicate the 
present of degenerative joint disease and disc disease of 
lumbar spine.  Service connection is not in effect for 
either degenerative joint disease or disc disease of the 
lumbar spine.  On the most recent VA examination, the 
examiner indicated that he was unable to distinguish the 
symptoms attributable to the service-connected lumbosacral 
strain and nonservice-connected degenerative joint disease 
or disc disease of the lumbar spine.  While the Board will 
consider all symptoms in determining the appropriate 
evaluation for lumbosacral strain, because the veteran is 
not service connected for degenerative joint disease or 
disc disease, the criteria contained in Diagnostic Codes 
5003 or 5293 are not for consideration in this case.

Based upon the objective evidence of record, it is found 
that the evidence supports a 10 percent rating, but no 
more, for the service-connected lumbosacral strain, under 
Diagnostic Code 5295.  The medical evidence shows 
complaints of low back pain.  The findings shown on the VA 
examination indicate that the veteran has pain on motion 
of the lumbar spine with limitation of motion.  Although 
it was indicated that there was evidence of spasm on the 
VA examination reports, those examinations did not show 
clinical findings of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position, necessary for a 20 percent evaluation 
under Diagnostic Code 5295.  The September 1999 Social 
Security Disability examination report indicated that 
there was no muscle spasm of the lumbar spine.  As such, 
the Board finds that a 10 percent evaluation under 
Diagnostic Code 5295 is warranted for lumbosacral strain. 

Limitation of motion of the lumbar spine is evaluated 
under Diagnostic Code 5292. The veteran could not be 
evaluated under both Diagnostic Code 5292 and Diagnostic 
Code 5295 for the same disability, as limitation of motion 
is a criterion for both codes, and to compensate the same 
disability under both codes would constitute pyramiding.  
See 38 C.F.R. § 4.14 (2002).  However, consideration is 
given to whether Diagnostic Code 5292 might be of more 
benefit to the appellant.  Slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warrants 
a 20 percent evaluation. Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, including Diagnostic Code 5292 (2002).

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-
connected lumbosacral strain does not reflect a level of 
impairment consistent with more than slight limitation of 
motion, and the preponderance of the evidence is against 
an evaluation in excess of 10 percent.  On VA examination 
in May 1999, the lumbosacral spine had forward flexion to 
72 degrees, backward extension to 28 degrees, flexion to 
the right of 24 degrees, and flexion to the left of 28 
degrees.  There was objective evidence of pain on motion.  
The September 1999 Social Security Disability examination 
report indicated that there was normal lumbosacral range 
of motion.  On VA examination in July 2002, the  lumbar 
spine had forward flexion to 78 degrees, backward 
extension to 12 degrees,  flexion to the right to 42 
degrees and to the left to 38 degrees, with pain on motion 
noted.  The Board finds that the clinical findings do not 
show moderate limitation of motion in the lumbar spine 
which would warrant a 20 percent evaluation under 
Diagnostic Code 5292.

When evaluating musculoskeletal disabilities, the VA may, 
in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases in which 
functional loss due to pain or weakness is demonstrated, 
and pain or weakness on use is not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  A 
10 percent evaluation takes into account the functional 
limitation attributable to his pain on motion, the level 
of which is clearly shown on his VA examinations.  Based 
on the foregoing, an evaluation in excess of 10 percent is 
not warranted under the provisions of DC 5295.

The Board notes that because ankylosis of the lumbar 
segment of the spine has not been diagnosed, Diagnostic 
Code 5289 is not for application.  38 C.F.R. Part 4 
(2001).  Moreover, since the veteran has not suffered a 
fracture of bones of the lumbar segment of the spine,  38 
C.F.R. Part 4, Diagnostic Code 5285 is also not for 
application in this case.

In light of the evidence of record, the Board finds that 
the evidence supports the assignment of a 10 percent 
rating for the service-connected lumbosacral strain.


ORDER

A 10 percent rating, and no more, for service-connected 
lumbosacral strain is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

